BEATCHFORD, District Judge.
The exception is disallowed. The question of the propriety of the action of the commissioner, in refusing to allow a person to be sworn to contradict testimony previously given, cannot be raised by an exception to the report of the commissioner. It ought to have been raised by an application to the court, before the report was made, to direct the commissioner to allow the person to be sworn. The Columbus [Case No. 3,041]; Tyler v. Simmons, 6 Paige, 127; Schwarz v. Sears, Walk*297er, Ch. 19; Ward v. Jewett, Id. 45; Troy Iron & Nail Factory v. Corning [Case No. 14,196].